  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )     CRIMINAL ACTION NO.
   v.                              )         2:94cr62-MHT
                                   )             (WO)
CURTIS LEE DRAYTON                 )

                              ORDER

      Upon    consideration       of   defendant   Curtis     Lee

Drayton’s petition for early termination of supervised

release (doc. no. 2156), it is ORDERED that the motion

is denied with leave to renew.

      While Drayton is to be commended for his efforts to

reintegrate into society thus far, he has completed

less than two years of his five-year term of supervised

release.      In light of the seriousness of his criminal

offense and his leadership role in the offense, and the

need to ensure that he does not pose any threat to the

public in the future or return to criminal activity,

the   court    concludes   that    additional   supervision    is

warranted.      See 18 U.S.C. § 3553(a)(1) & (2)(A)-(C).

However, should Drayton continue          to comply with all
conditions   of   supervision,   the   court   would   consider

early termination again after completion of three to

four years of supervised release.

    DONE, this the 28th day of January, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
